DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1 and 4-10 are allowed.
The following is an examiner’s statement of reasons for allowance:
Regarding claim 1, the limitations of wherein according to a direction of revolve-running, the hip joint pitch axis, the knee pitch axis, and the ankle pitch axis are each driven, lengths of the left foot and the right foot in a vertical direction are changed relatively, and a centroid is displaced toward the direction of revolve-running have not been found within the prior art. Moreover, there are no reasons contained within the prior art for the determination that these features are obvious.
Regarding claim 6, the limitations of a left hanger ring and a right hanger ring that have ring-like forms and provided to left and right portions at an upper portion of a back of the body portion, respectively have not been found within the prior art. Moreover, there are no reasons contained within the prior art for the determination that these features are obvious.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HAROLD ERIC PAHLCK III whose telephone number is (571)272-4171.  The examiner can normally be reached on M-F 8:00-4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Minnah Seoh can be reached on (571) 270-7778.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.








/MINNAH L SEOH/Supervisory Patent Examiner, Art Unit 3611